Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 23, 2016

The Court of Appeals hereby passes the following order:

A16D0248. RONALD K. ELLIS v. THE STATE.

      In 2003, Ronald K. Ellis was found guilty of numerous offenses, including
kidnapping with bodily injury, and his conviction was affirmed on appeal. See Ellis
v. State, 282 Ga. App. 17 (637 SE2d 729) (2006). Ellis has since filed multiple
extraordinary motions for new trial. On December 2, 2015, the trial court entered an
order dismissing Ellis’s third such motion. Ellis filed this discretionary application
on January 25, 2016. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Here, Ellis filed his application 54 days after entry of the order he
seeks to appeal.1 Accordingly, this application is untimely and it is hereby
DISMISSED for lack of jurisdiction.




      1
        Moreover, because this was the third extraordinary motion for new trial filed
by Ellis, the trial court properly dismissed the motion. See OCGA § 5-5-41 (b) (only
one extraordinary motion for new trial allowed).
Court of Appeals of the State of Georgia
                                     02/23/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.